UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1909


BURL ANDERSON HOWELL,

                  Plaintiff – Appellant,

             v.

DELAWARE, State of,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02036-FL)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burl Anderson Howell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Burl    Anderson     Howell       seeks    to    appeal     the    district

court’s    order    transferring      his     action     to    the     United    States

District    Court       for    the   District     of        Delaware    for     further

proceedings.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b);    Cohen    v.   Beneficial     Indus.     Loan       Corp.,    337    U.S.   541

(1949).     The order Howell seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                           See

In re Carefirst of Md., Inc., 305 F.3d 253, 257 (4th Cir. 2002).

Accordingly, we deny leave to proceed in forma pauperis, deny

the motion to consolidate, and dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and    argument      would    not    aid     the    decisional

process.

                                                                              DISMISSED




                                          2